DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 07/06/2021 does not place the Application in condition for allowance.
Claims 1-5, 8-25 and 28-30 are currently pending.  In response to office action mailed on 04/27/2021, applicant amended claims 1 and 21. Claims 11-20 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
Due to applicant’s amendment to claims 1 and 21, all rejections from the Office action mailed on 10/15/2020 are withdrawn.  However, upon further consideration, a new ground of rejection presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the plurality of silicon particles" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-10, 21-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2012/0009483 A1) in view of Hwang (US 2012/0088150 A1). Supporting evidence is provided by “Polyamideimide Properties” as provided by “Polymer Properties Database” (accessed from https://polymerdatabase.com/polymer%20classes/Polyamideimide%20type.html).
Regarding claim 1 and 21, Chu discloses a negative electrode ([0008], [0035], [0068], [0083-0084], [0124-0132]), which reads on claimed anode, the anode comprising: 
an active material (negative active material) ([0083-0084] and [0124-0126]), wherein the active material comprises metal-based active material that includes a plurality of silicon particles ([0068] and [0083-0084]), 
an additive (conductive material) ([0126] and [0131]), wherein the additive comprises carbon black ([0131]) such as Super-P ([0164]) as in the case of the instant application ([0057] of instant application); and
a binder ([0126-0128]), wherein the binder is polyamide-imide (PAI) based binder ([0128]) as in the case of the instant application ([0037] of instant application).
Chu further discloses that silicon content is 90% to about 98 wt % based on the total weight of the anode ([0126]). Therefore, claimed range (94-97%) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Chu discloses that the binder is polyamide-imide (PAI) based binder ([0128]), which is a carbon-based binder as in the case of the instant application ([0037] of instant application). However, Chen does not explicitly disclose a structure comprising pyrolytic carbon provides electrical conductivity and a framework around silicon particles of the active material.
Hwang discloses an anode for lithium secondary battery (see Abstract) ([0043-0052]) comprising: an active material (Si-based active material) ([0008], [0020], [0047] and [0049]); polyamide-imide (PAI) based binder (see Abstract, [0019], [0028], [0040-0041], [0049-0050], and example 1), which reads on instant claimed binder (see instant claim 3 that discloses PAI is the binder that is used to form the anode); and a conductive material such as carbon black ([0051]) which reads on instant claimed additive, wherein the composition has been subjected to a pyrolysis at a temperature of 750-780 oC (see Abstract, [0007], [0019], [0076-0077], example 1, and claim 1) in order to allow for an electrode the exhibits improved cycle-life characteristics as well as excellent swelling suppression characteristics of the electrode.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have subjected the composition of Chu with the pyrolysis treatment at 750-780C as taught by 
Instant application discloses subjecting the composition to a pyrolysis heat treatment provides a pyrolytic carbon structure that provides a framework around each of the silicon particles of the active material ([0028] of instant application). Instant application further discloses that the pyrolysis is conducted at 500-800 C ([0039]).
The composition of Chu as modified Hwang is same as instant application (both comprises silicon active material with PAI binder and carbon based additive).  Further, the composition of Chu as modified Hwang is subjected to the pyrolysis treatment at 750-780 oC (see above), which is within the pyrolysis temperature as disclosed by instant application ([0039]).
Therefore, the pyrolysis treatment of the composition of Chu as modified by Hwang at 750-780 oC inherently or implicitly forms a pyrolytic carbon structure that provides a framework around each of the plurality of silicon particles of the active material.
Regarding claims 2 and 22, Chu further discloses a battery (lithium battery) comprises the anode (see Abstract and [0123-0124]).
Regarding claims 3 and 23, Chu further discloses that the binder comprises polyamide-imide (PAI) ( [0128]).
Regarding claims 4 and 24, it is noted that there is no material difference between the anode composition and/or binder of Chu and that of the instant claim (see rejection of claim 1), and therefore, an onset of a pyrolysis must inherently or implicitly occur below 500oC as in case of the instant application. 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Further note that polyamide-imide (PAI) binder loses its stability or stiffness at a temperature of 370oC as evidenced by “Polymer Properties Database”.   Therefore, an onset of the pyrolysis or decomposition must occur below 500oC. 
Regarding claims 5 and 25, it is noted that there is no material difference between the anode composition and/or binder of Chu and that of the instant claim (see rejection of claim 1), and therefore, a pyrolysis or decomposition must inherently or implicitly produces carbonization below 600oC as in case of the instant application.
Regarding claims 8 and 28, Chu further discloses that the binder comprises polyamide-imide as in the case of the instant application ([0037]).  Chu further discloses the amount of polyamide-imide binder is 1-5 wt% ([0126]), which is within the disclosed amount (4%) of instant application ([0048] of instant application). Therefore, the carbon-based binder (polyamide-imide or PAI) of Chu must inherently or implicitly yields carbon constituting 1-5% of weight of the formed anode (see [0016]) after a pyrolysis or decomposition below 600oC. Therefore, claimed range (4-5%) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claims 9 and 29, Chu further discloses that the additive is super-P ([0164]) as in the case of the instant application ([0057]).  Chu further discloses the amount of additive is 1-5 oC. Therefore, claimed range (2-6%) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claims 10 and 30, Chu further discloses Chu further discloses that the additive is Super-P ([0164]).  

Response to Arguments
Applicant's arguments with respect to claims 1-5, 8-10, 21-25 and 28-30 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that Chu as modified by Hwang does not discloses that a pyrolytic carbon structure comprising a framework around each of the silicon particles of the active material.
The examiner respectfully disagrees.  Instant application discloses subjecting the composition to a pyrolysis heat treatment provides a pyrolytic carbon structure that provides a framework around each of the silicon particles of the active material ([0028] of instant application). Instant application further discloses that the pyrolysis is conducted at 500-800 C ([0039]). The composition of Chu as modified Hwang is same as instant application (both comprises silicon active material with PAI binder and carbon based additive).  Further, the oC (see above), which is within the pyrolysis temperature as disclosed by instant application ([0039]). Therefore, the pyrolysis treatment of the composition of Chu as modified by Hwang at 750-780 oC inherently or implicitly forms a pyrolytic carbon structure that provides a framework around each of the plurality of silicon particles of the active material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang (US 2012/0088150 A1) discloses an anode for lithium secondary battery (see Abstract) ([0043-0052]) comprising: an active material (Si-based active material) ([0008], [0020], [0047] and [0049]); polyamide-imide (PAI) based binder (see Abstract, [0019], [0028], [0040-0041], [0049-0050], and example 1), which reads on instant claimed binder (see instant claim 3 that discloses PAI is the binder that is used to form the anode); and a conductive material such as carbon black ([0051]) which reads on instant claimed additive, wherein the composition has been subjected to a pyrolysis at a temperature of 750-780 oC (see Abstract, [0007], [0019], [0076-0077], example 1, and claim 1) in order to allow for an electrode the exhibits improved cycle-life characteristics as well as excellent swelling suppression characteristics of the electrode.
Although Hwang does not discloses that silicon content is 94-37 wt % based on the total weight of the anode, Chu further discloses that silicon content is 90% to about 98 wt % based on the total weight of the anode ([0126]).  Therefore, it would be obvious to modify Hwang with the teaching of Chu.
Further note that, Hwang in view of Chu teaches the pyrolysis treatment, and thus the claimed pyrolytic carbon framework will inherently or implicitly be formed by the pyrolysis treatment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GOLAM MOWLA/Primary Examiner, Art Unit 1721